Citation Nr: 1632847	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a left leg disability. 

3.  Entitlement to service connection for a skin disability. 

4.  Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1991 to November 1991.  He had additional Arkansas National Guard service from May 1991 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for migraine headaches is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of evidence is against the finding that the Veteran currently has a left leg disability. 

2.  The preponderance of evidence is against the finding that the Veteran currently has a skin disability. 

3.  The preponderance of evidence is against the finding that any currently diagnosed eye disability is related to any aspect of active service, to include exposure to chlorobenzylidene malononitrile (CS) gas. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2015).

2.  The criteria to establish service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2015).

3.  The criteria to establish service connection for an eye condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

The Board must determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt shall be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Leg Disability 

The Veteran claims that he currently has a disability in his left leg which was caused by an incident where he fell during active service.  Specifically, the Veteran claims that since a fall during his basic training, a left leg condition has manifested with intermittent flair-ups of pain that is especially bad after prolonged walking or standing.  The Board finds that the preponderance of the evidence of record shows that the Veteran currently has no diagnosable disability associated with the claimed left leg condition, and that there is no record of a left leg injury during active service.  Therefore, as the preponderance of evidence is against a finding that the Veteran has any current claimed leg disability, or has had the claimed disability during or contemporary to the claims period, the claim for service connection must be denied. 

The threshold consideration for any service connection claim is the existence of a current disability.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the preponderance of the evidence of record is against a finding that there is any disability of the left leg.  An analysis of the service medical records, service personnel records, and post-service VA medical records show no diagnosable condition or array of symptomology related to the claimed disability.  Similarly, the Veteran has also not provided any lay statements asserting any symptoms other than pain of the alleged disability or any competent evidence showing a diagnosis of a disability. 

At a July 2015 VA examination, the VA examiner noted a review of the claims file and medical history, and conducting an in-person examination of the Veteran.  The examiner noted that the Veteran's medical history showed no history of treatment or diagnosis of any left leg disability, during or after service.  While the examiner noted the Veteran's lay statement regarding an in-service fall and injury, the examiner noted that no evidence of treatment for any injury was noted in the Veteran's service medical records or at separation from active service.

On examination, the Veteran was noted to have a slightly diminished range of motion, with no further limitations after repeat testing, with no indication of pain on testing.  Muscle strength was noted as normal, with no indications of ankylosis, instability, effusion, localized tenderness, or pain on palpation.  The VA examiner noted only some functional limitation based on the Veteran's claim of increased pain after standing or walking for a prolonged period (one hour) of time.  The examiner ultimately found no diagnosable disability. 

The Board finds that a review of the claim file, and related medical history, shows no medical evidence of any diagnosed left leg disability.  

The Board acknowledges that the Veteran has asserted consistently that he has had pain in the left leg since an injury in service.  However, the Board finds that the lay statements relating to both the medical diagnosis and etiology of a disability to be not competent.  The Veteran, as a layperson, is not competent to provide a medical diagnosis of the claimed disability, or speak to such complex matters such as the etiology of the claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994).  Here, competent evidence concerning both a diagnosis and the etiology of the Veteran's alleged condition has been provided by a medical professional of record.  The Veteran's lay claims of pain, to the extent that they may be competent, do not hold much probative weight and are outweighed by the opinion of the medical professional because of the training and expertise of the medical profession, who found no diagnosable disability.  

Further, the Board acknowledges that the Veteran may be competent to speak to the fact that his left leg has been in intermittent pain since service.  However, while the Veteran has complaints of pain in his left leg, there has been no clinical evidence of a disability, or a diagnosable disability of the left leg.  While the Board acknowledges the Veteran's claim of pain in his left leg, pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  In the absence of competent evidence, such as a medical diagnosis of a disability, the threshold requirement for substantiating a claim for service connection is not met, and the claim must be denied.

Therefore, in the absence of competent evidence of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding of any current disability of the left leg, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Skin Disability 

The Board finds that the competent medical evidence of record does not show any diagnosable skin disability for which the Veteran may be service-connected.  The Veteran has claimed that he has dark spots on his face and body since his skin was exposed to CS gas during basic training.  However, a review of the competent evidence of record shows no diagnosis of any skin disability throughout the claims period or since service.  Consequently, the Board finds that, without a diagnosed disability, the Veteran's claim for service connection cannot be sustained, and the claim must be denied. 

In a July 2015 VA examination, the VA examiner, after a thorough review of the claims file and medical history, and conducting an in-person examination, found no diagnosis for any skin disability on the Veteran's face or body.  The examiner noted that on examination the Veteran had some hyperpigmentation on the back and little toes bilaterally, with some darkened toenails.  However, the examiner noted that condition did not appear to be pathological and provided no diagnosis of any chronic condition or disability of the skin.  The examiner noted no medical history showing treatment or diagnosis of any chronic skin disability, to include a biopsy in 2014, which returned no abnormal findings of the hyperpigmentation of the Veteran's back. 

The Board notes that a review of the Veteran's medical history, to include his in-service and post-service medical records, shows no evidence of a diagnosis relating to the skin.  In a 2014, the Veteran underwent a biopsy for the hyperpigmentation on his back.  That examination returned negative for any condition that would yield a diagnosis of a chronic disability, with no obvious melanocytic proliferation.  All other notations of that hyperpigmentation in the Veteran's medical history have not found any chronic diagnosable skin disability.  Therefore, the Board finds that the preponderance of evidence remains against the claim that there is a current skin disability for which service connection may be awarded.  

The Board acknowledges that the Veteran has continuously asserted that his skin has had discoloration since exposure to CS gas during basic training.  However, again, the Board finds that while the Veteran may be competent to speak to such physical manifestations, he is not competent to provide a medical diagnosis of a chronic disability, or speak to the etiology of such a condition.  He is not shown to have the required medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994).  Here, competent medical evidence has provided no diagnosis of any chronic disability of the Veteran's skin.  The VA examiner arrived at an opinion after not only a review of the Veteran's medical history and an in-person examination, but also through consideration of the Veteran's lay statements.  The Board finds that the finding that no diagnosis was warranted at the VA examination is the most probative in determining where any skin disability is present.  As no diagnosable disability was found by the examiner, the inquiry must end, and the Veteran's claim must be denied. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any current skin disability.  Therefore, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Eye Disability 

The Veteran claims that his has an eye disability since in-service exposure to CS gas during basic training.  Specifically, the Veteran claims that during training, his eyes and face were exposed to CS gas when putting on and taking off a gas mask.  The Board finds that a review of competent evidence of record, to include medical records during and after service, and a July 2015 VA examination, shows no evidence that the Veteran's currently diagnosed dry eyes syndrome is etiologically related to his active service.  Therefore, as the preponderance of evidence is against the finding that the Veteran's eye disability is related to service, the claim for service connection must be denied. 

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

In the July 2015 VA examination, the Veteran was diagnosed with a current disability of dry eye syndrome, thereby fulfilling the first requisite element of a claim for service connection of having a current disability.  Likewise, the Veteran has continuously asserted that his condition has been ongoing, or otherwise caused, by exposure to CS gas during basic training, fulfilling the secondary requisite element of an in-service event, disease, or injury.  

However, the Board finds that a close review of the competent medical evidence of record does not show that the Veteran's current condition is etiologically or causally related to the Veteran's active service, to include exposure to CS gas.  At a July 2015 VA examination, the examiner, after a review of the claims file and medical history, and conducting an in-person examination, concluded that the Veteran's eye disability was not etiologically related to, or caused by, any aspect of active service, to include exposure to CS gas.  Specifically, the examiner noted that dry eyes syndrome was more likely related to environmental conditions such as dry climate, wind and sun exposure, and medication.  

The Board finds that a review of the competent evidence of record shows no additional evidence that addresses the etiology of the Veteran's eye condition, or any relevant medical treatment records that demonstrate that any eye disability has been ongoing since service.  VA medical records, and a separation examination, show no diagnosis of any eye disabilities, until the July 2015 VA examination and no complaints until the initiation of the claim. 

The Board acknowledges that the Veteran has asserted consistently that he has irritation of the eyes since exposure to CS gas in service.  However, the Board finds that the lay statements relating to the etiology of the disability are not competent.  The Veteran, as a layperson, is not competent to speak to such complex matters such as the etiology of dry eye syndrome.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to speak to symptoms such as irritated or dry eyes, he is not, competent to diagnosis a complex medical condition or speak to the etiology of that condition.  The Board finds that such medical diagnoses fall outside the realm of common knowledge of a lay person.  Those diagnoses involve internal processes, medical training, and diagnostic tests that cannot be identified by mere personal observation, which comes through sensory perception.  Even if the Veteran were competent to diagnose the disability, an opinion as to the etiology is a complex medical matter, and an opinion as to etiology is not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent the Veteran's lay statements may be competent, the Board finds that they are outweighed by the findings of the medical examiner because of the training and expertise of the examiner.

The Board notes that competent evidence concerning both a diagnosis and the etiology of the Veteran's eye disability has been provided by the medical professional of record.  While the Veteran has been diagnosed with an eye disability, the evidence of record, to include a VA examination, reveals no etiological relationship between this disability and his service.  The Board finds that such competent medical evidence to be more probative than that of the Veteran's lay statements and testimony regarding the etiology of his eye condition.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in 38 C.F.R. § 3.303(b) is restricted to those chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As dry eyes syndrome is not among the chronic disease under 38 C.F.R. § 3.309(a), the Board finds that continuity of symptomatology may not serve to establish a relationship to service.  Therefore, the claim for service connection cannot be granted on a presumptive basis.

The Board finds that the preponderance of the evidence is against a finding that a currently diagnosed dry eye syndrome, or any other eye disability, is related to service, to include exposure to CS gas during service.  Therefore, as the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).




ORDER

Entitlement to service connection for a left leg disability is denied. 

Entitlement to service connection for a skin disability is denied. 

Entitlement to service connection for an eye disability is denied.  


REMAND

The Board finds that additional development is required for the claim for service connection for migraine headaches.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

In a July 2015 VA examination report, the examiner addressed the nature and etiology of claimed migraine headaches.  The examiner ultimately concluded that the Veteran's headaches were not etiologically related to active service.  However, upon further review, the Board finds that such opinion to be incomplete.  Specifically, the Board notes that the examiner's rationale for that conclusion was in part based on the assumption that the Veteran's headaches preceded service, as it was headaches were noted on a report of medical history, upon entry into active service.  

A Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1) (2015).  When, as here, a condition is simply noted on a report of medical history and not diagnosed or noted on examination of the Veteran on entry, the presumption of soundness is not rebutted.  

While the Veteran noted a history of headaches in his report of medical history at entrance, it was not diagnosed or recorded by the medical professional at the entrance examination.  Therefore, in order to rebut the presumption of soundness, there must be a finding that the evidence clearly and unmistakably shows that (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As the July 2015 VA examiner did not address whether headaches clearly and unmistakably preexisted service, the examiner cannot rely on the Veteran's history of headaches as basis for a negative nexus finding.  Therefore, the Board finds the VA examiner's opinion to be inadequate and additional examination is required for the VA to fulfill the duty to assist the Veteran.  Lee v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the Board notes that the July 2015 VA examiner seemed to have heavily relied on the fact that there had been no medical treatment or diagnosis of migraines or headaches since the Veteran's service, as rationale for the negative opinion.  However, the Board notes that the Veteran has consistently asserted that his headaches have been continuous since exposure to CS gas during service.  It is unclear whether the VA examiner considered the Veteran's lay statements regarding the ongoing symptoms of his headaches from separation from service until the present.

The Board notes when a medical examination is provided, VA must ensure the adequacy of the examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the Board finds that an examination and opinion should be obtained to determine the etiology of headaches. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records for headaches identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Then, schedule the Veteran for a VA examination with a medical doctor.  The examiner must review the claims file and should note that review in the report.  When providing the opinions, the examiner should consider and discuss the Veteran's service records, VA medical records, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of his headache disorder when discussing the offered opinion.  The examiner should provide the following opinions, with rationale:

(a)  Is it clear and unmistakable that a headache disability pre-existed the Veteran's entrance to service?  Please cite the evidence to support that finding.

(b)  If so, is it clear and unmistakable that a preexisting headache disability was not aggravated during service, to include as due to exposure to CS gas?  Was any permanent increase in severity during service more likely than not solely due to the natural progress of the disorder?

(c)  If a headache disability did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) related to any aspect of active service, to include exposure to CS gas during basic training?

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


